FILE COPY

       RE: Case No. 15-0397                           DATE | 6/8/2015
       COA   #: 13-12-00648-CV 'IC# | 20L7-30925-21L
STYLE: MARC R. CORE
     v. CITIBANK. N.4..
       A petition for review was filed today in the above-styled
case. Respondent rnay file elther a response, or a r4¡aiver of
response. If you file a waiver, the Court will not grant the
petition Írithout first requesting a response. (TEX. R. App. P,
53.3) There is no fee for a response or a waiver.



                          MS. DORIAN E.     R.AMIREZ
                          CLERK, THIRTEENTH COURT OE
                          APPEALS
                          901 LEOPARD STREET, lOTH FLOOR
                          CORPUS CHRIST], TX 18401